COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  MARIO ERNESTO MARTELL,                         §           No. 08-18-00180-CR

                       Appellant,                §              Appeal from the

  v.                                             §        Criminal District court No. 1

  THE STATE OF TEXAS,                            §         of El Paso County, Texas

                        State.                   §             (TC# 990D03958)

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s motion to reschedule the February 11, 2020

submission and oral argument setting. The above styled and numbered cause will be rescheduled

at a later date.

        IT IS SO ORDERED this 8th day of January, 2020.


                                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.